Lumpkin, Justice.
1. The wife was incompetent to testify that the note and mortgage were given for the husband’s debt and that she signed the same only as surety for him, for the reason that she was a party to the action, interested in its result, and the testimony in question necessarily related to a transaction between herself and the deceased mortgagee. In view of the provisions of the evidence act of 1889, the trial judge properly refused to allow her to testify as to- the matters mentioned.
2, 3. The defense set up by the wife being as above indicated, the books of the deceased and' the account referred to in the second head-note ought to1 have been admitted in evidence. They certainly contained evidence tending to support the wife’s theory that the note was given for the debt of the husband alone.
As the case is to be tried again, we will not now express any opinion as to whether or not this evidence was sufficient to establish the fact sought to be proved by it; but it certainly ought to have been passed upon by the jury.

Judgment reversed.